Exhibit 10.1
Execution Version
 
LLC INTEREST PURCHASE AGREEMENT
by and among
HOLLY CORPORATION,
NAVAJO PIPELINE CO., L.P.
as Seller,
and
HOLLY ENERGY PARTNERS – OPERATING, L.P.
as Buyer
Dated as of December 1, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINED TERMS
    1  
 
       
1.1 Defined Terms
    1  
 
       
ARTICLE II PURCHASE OF LLC INTERESTS
    6  
 
       
2.1 Transfer of LLC Interests
    6  
2.2 Consideration
    6  
 
       
ARTICLE III CLOSING
    6  
 
       
3.1 Closing
    6  
3.2 Deliveries by the Seller
    6  
3.3 Deliveries by the Buyer
    7  
3.4 Closing Costs; Transfer Taxes and Fees
    8  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER
    8  
 
       
4.1 Organization
    8  
4.2 Authorization
    8  
4.3 Company Status
    9  
4.4 No Conflicts or Violations; No Consents or Approvals Required
    9  
4.5 Absence of Litigation
    10  
4.6 Title to LLC Interests; Capitalization
    10  
4.7 No Undisclosed Liabilities
    10  
4.8 No Employees
    10  
4.9 Taxes
    10  
4.10 Brokers and Finders
    11  
4.11 Condition of Pipeline
    11  
4.12 Title to Assets
    11  
4.13 Permits
    11  
4.14 Banking Relationships
    11  
4.15 WAIVERS AND DISCLAIMERS
    11  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER
    12  
 
       
5.1 Organization
    12  
5.2 Authorization
    12  
5.3 No Conflicts or Violations; No Consents or Approvals Required
    13  
5.4 Absence of Litigation
    13  
5.5 Brokers and Finders
    13  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF HOLLY
    13  
 
       
6.1 Organization
    13  
6.2 Authorization
    13  
6.3 No Conflicts or Violations; No Consents or Approvals Required
    14  
6.4 Absence of Litigation
    14  
6.5 Brokers and Finders
    14  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE VII COVENANTS
    14  
 
       
7.1 Cooperation
    14  
7.2 Additional Agreements
    14  
 
       
ARTICLE VIII ADDITIONAL AGREEMENTS
    15  
 
       
8.1 Further Assurances
    15  
 
       
ARTICLE IX INDEMNIFICATION
    15  
 
       
9.1 Indemnification of Buyer and Seller
    15  
9.2 Defense of Third-Party Claims
    15  
9.3 Direct Claims
    16  
9.4 Limitations
    16  
9.5 Tax Related Adjustments
    17  
 
       
ARTICLE X MISCELLANEOUS
    17  
 
       
10.1 Expenses
    17  
10.2 Notices
    17  
10.3 Severability
    18  
10.4 Governing Law; Waiver of Jury Trial
    18  
10.5 Arbitration Provision
    18  
10.6 Parties in Interest
    19  
10.7 Assignment of Agreement
    19  
10.8 Captions
    19  
10.9 Counterparts
    19  
10.10 Director and Officer Liability
    20  
10.11 Integration
    20  
10.12 Effect of Agreement
    20  
10.13 Amendment; Waiver
    20  
10.14 Survival of Representations and Warranties
    20  
 
       
ARTICLE XI GUARANTEE
    20  
 
       
11.1 Payment and Performance Guaranty
    20  
11.2 Guaranty Absolute
    20  
11.3 Waiver
    21  
11.4 Subrogation Waiver
    21  
11.5 Reinstatement
    21  
11.6 Continuing Guaranty
    22  
11.7 No Duty to Pursue Others
    22  
 
       
ARTICLE XII INTERPRETATION
    22  
 
       
12.1 Interpretation
    22  
12.2 References, Gender, Number
    23  

-ii-



--------------------------------------------------------------------------------



 



         
Exhibits:
       
Exhibit A — Assignment
       
Exhibit B — Throughput Agreement
       
Exhibit C — Restated Omnibus Agreement
       
Exhibit D — Subordinate Mortgages
       
 
       
Schedules:
       
Schedule 4.3(a) — Company Foreign Qualifications
       
Schedule 4.12 — Title to Assets
       
Schedule 4.14 — Banking Relationships
       

iii



--------------------------------------------------------------------------------



 



LLC INTEREST PURCHASE AGREEMENT
     THIS LLC INTEREST PURCHASE AGREEMENT (this “Agreement”) dated as of
December 1, 2009, is made and entered into by and among Holly Corporation, a
Delaware corporation (“Holly”), Navajo Pipeline Co., L.P., a Delaware limited
partnership (“Navajo Pipeline” or, the “Seller”), and Holly Energy Partners –
Operating, L.P., a Delaware limited partnership (the “Operating Partnership” or,
the “Buyer”). The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.”
     WHEREAS, Navajo Pipeline is the sole member of Roadrunner Pipeline, L.L.C.,
a Delaware limited liability company (the “Company”);
     WHEREAS, the Company is the owner of a 16" crude oil pipeline (the
“Pipeline”) currently running approximately 65 miles from the Slaughter Station
in Texas to Holly’s Lovington, New Mexico petroleum refinery;
     WHEREAS, the Operating Partnership wishes to purchase all of the issued and
outstanding limited liability company interests of the Company (the “LLC
Interests”) and thereby acquire the Pipeline;
     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, (i) Seller has entered into an Asset Purchase Agreement pursuant to
which Seller has agreed to sell the assets constituting a pipeline known as the
Beeson pipeline (the “Beeson Pipeline”) to an affiliate of Buyer, and (ii) an
affiliate of Seller has agreed to amend the Amended and Restated Crude Pipelines
and Tankage Agreement to add the Beeson Pipeline to that agreement without any
other changes in the terms and tariffs payable thereunder (the “Restated Crude
Agreement”);
     WHEREAS, in connection with the acquisition of the LLC Interests, the
Parties wish to (i) amend certain provisions of the Omnibus Agreement (as
defined below), and (ii) to enter into a throughput agreement regarding the
Pipeline in the form attached hereto as Exhibit B (the “Throughput Agreement”).
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein and in the Omnibus Agreement (as well as (i) the execution and
delivery of the Restated Crude Agreement by an affiliate of Seller and (ii) the
execution and delivery of the Throughput Agreement by an affiliate of Seller),
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:
ARTICLE I
DEFINED TERMS
     1.1 Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.

1



--------------------------------------------------------------------------------



 



     “Action” shall mean any claim, action, suit, investigation, inquiry,
proceeding, condemnation or audit by or before any court or other Governmental
Entity or any arbitration proceeding.
     “affiliate” means, with respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, the
Seller, on the one hand, and the Buyer, on the other hand, shall not be
considered affiliates of each other.
     “Agreement” shall have the meaning set forth in the preamble.
     “Ancillary Documents” means, collectively, the Buyer Ancillary Documents
and the Seller Ancillary Documents.
     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Entity having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including, without limitation, all of the terms and
provisions of the common law of such Governmental Entity), as interpreted and
enforced at the time in question.
     “Arbitrable Dispute” means any and all disputes, Claims, controversies and
other matters in question between Seller, on the one hand, and Buyer, on the
other hand, arising out of or relating to this Agreement or the alleged breach
hereof, or in any way relating to the subject matter of this Agreement
regardless of whether (a) allegedly extra-contractual in nature, (b) sounding in
contract, tort or otherwise, (c) provided for by Applicable Law or otherwise or
(d) seeking damages or any other relief, whether at law, in equity or otherwise.
     “Assignment” shall have the meaning set forth in Section 3.2(a).
     “business day” means any day on which banks are open for business in Texas,
other than Saturday or Sunday.
     “Buyer” shall have the meaning set forth in the preamble.
     “Buyer Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Buyer, or its affiliates, at the Closing
pursuant to Section 3.3 hereof and each other document or Contract entered into
by the Buyer, or its affiliates, in connection with this Agreement or the
Closing.
     “Buyer Indemnified Costs” means (a) any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable

2



--------------------------------------------------------------------------------



 



attorneys’ fees and expenses incurred in investigating and preparing for any
litigation or proceeding) that any of the Buyer Indemnified Parties incurs and
that arise out of or relate to (i) any breach of a representation, warranty or
covenant of Seller under this Agreement, or (ii) any obligations or duties of
the Company under any Construction Contract (including, without limitation, the
Company’s payment obligations under such Construction Contracts and the cost to
complete construction of the Pipeline as set forth in such Construction
Contracts), and (b) any and all actions, suits, proceedings, claims, demands,
assessments, judgments, costs, and expenses, including reasonable legal fees and
expenses, incident to any of the foregoing. Notwithstanding anything in the
foregoing to the contrary, Buyer Indemnified Costs shall exclude (i) any and all
indirect, consequential, punitive, or exemplary damages (other than those that
are a result of (x) a third-party claim for such indirect, consequential,
punitive or exemplary damages or (y) the gross negligence or willful misconduct
of Seller) and (ii) any and all damages, losses, claims, liabilities, demands,
charges, suits, penalties, costs, and expenses (including court costs and
reasonable attorneys’ fees and expenses incurred in investigating and preparing
for any litigation or proceeding) that any of the Buyer Indemnified Parties
incurs and that arise out of or relate to any matter that is covered by a
warranty under a Construction Contract (including, without limitation, defects
in the construction of the Pipeline which are covered by a warranty under a
Construction Contract).
     “Buyer Indemnified Parties” means Buyer and each officer, director,
partner, manager, employee, consultant, stockholder, and affiliate of Buyer,
including, without limitation, the Company.
     “Claim” means any existing or threatened future claim, demand, suit,
action, investigation, proceeding, governmental action or cause of action of any
kind or character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
     “Claimant” shall have the meaning set forth in Section 10.5.
     “Closing” shall have the meaning set forth in Section 3.1.
     “Closing Date” shall have the meaning set forth in Section 3.1.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” shall have the meaning set forth in the preamble.
     “Consents” means all notices to, authorizations, consents, Orders or
approvals of, or registrations, declarations or filings with, or expiration of
waiting periods imposed by, any Governmental Entity, and any notices to,
consents or approvals of any other third party, in each case that are required
by applicable Law or by Contract in order to consummate the transactions
contemplated by this Agreement and the Ancillary Documents.
     “Construction Contract” any Contract relating to the original planned
construction of the Pipeline, as such Contract is in effect as of the Effective
Time (including any change orders agreed to by the parties to such Contracts
prior to the Effective Time, whether or not such change order has properly been
documented as of the Effective Time).

3



--------------------------------------------------------------------------------



 



     “Contract” means any written or oral contract, agreement, indenture,
instrument, note, bond, loan, lease, mortgage, franchise, license agreement,
purchase order, binding bid or offer, binding term sheet or letter of intent or
memorandum, commitment, letter of credit or any other legally binding
arrangement, including any amendments or modifications thereof and waivers
relating thereto.
     “Effective Time” shall have the meaning set forth in Section 3.1.
     “Encumbrance” means any mortgage, pledge, charge, hypothecation, claim,
easement, right of purchase, security interest, deed of trust, conditional sales
agreement, encumbrance, interest, option, lien, right of first refusal, right of
way, defect in title, encroachments or other restriction, whether or not imposed
by operation of Law, any voting trust or voting agreement, stockholder agreement
or proxy.
     “Governmental Entity” means any Federal, state, local or foreign court or
governmental agency, authority or instrumentality or regulatory body.
     “Holly” shall have the meaning set forth in the preamble.
     “Indemnified Costs” means the Buyer Indemnified Costs and the Seller
Indemnified Costs, as applicable.
     “Indemnified Party” means the Buyer Indemnified Parties and the Seller
Indemnified Parties.
     “Indemnifying Party” has the meaning set forth in Section 9.2.
     “knowledge” and any variations thereof or words to the same effect shall
mean (i) with respect to Holly, actual knowledge after reasonable inquiry of the
following persons: David L. Lamp and George J. Damiris; (ii) with respect to the
Seller, actual knowledge after reasonable inquiry of the following persons:
David L. Lamp and George J. Damiris; and (iii) with respect to the Buyer, actual
knowledge after reasonable inquiry of the following persons: David G. Blair and
Mark Cunningham.
     “Laws” means all statutes, laws, rules, regulations, Orders, ordinances,
writs, injunctions, judgments and decrees of all Governmental Entities.
     “LLC Interests” shall have the meaning set forth in the preamble.
     “Material Adverse Effect” means any adverse change, circumstance, effect or
condition in or relating to the assets, financial condition, results of
operations, or business of any person that materially affects the business of
such person or that materially impedes the ability of any person to consummate
the transactions contemplated hereby, other than any change, circumstance,
effect or condition in the refining or pipelines industries generally (including
any change in the prices of crude oil, natural gas, natural gas liquids,
feedstocks or refined products or other hydrocarbon products, industry margins
or any regulatory changes or changes in Law) or in United States or global
economic conditions or financial markets in general. Any determination as to
whether any change, circumstance, effect or condition has a Material Adverse
Effect shall be made only after taking into account all effective insurance
coverages and

4



--------------------------------------------------------------------------------



 



effective third-party indemnifications with respect to such change,
circumstance, effect or condition.
     “Navajo Pipeline” shall have the meaning set forth in the preamble.
     “Omnibus Agreement” means that certain Second Amended and Restated Omnibus
Agreement entered into and effective as of August 1, 2009, by and among Holly,
Navajo Pipeline, Holly Logistic Services, L.L.C., a Delaware limited liability
company, the Partnership, the Operating Partnership, HEP Logistics GP, L.L.C., a
Delaware limited liability company and HEP Logistics Holdings, L.P., a Delaware
limited partnership, and the other Holly affiliates and Partnership affiliates
signatory thereto, and as amended and restated as of the Closing Date.
     “Operating Partnership” shall have the meaning set forth in the preamble.
     “Order” means any order, writ, injunction, decree, compliance or consent
order or decree, settlement agreement, schedule and similar binding legal
agreement issued by or entered into with a Governmental Entity.
     “Partnership” means Holly Energy Partners, L.P., a Delaware limited
partnership.
     “Party” and “Parties” shall have the meanings set forth in the preamble.
     “Permits” means all material permits, licenses, variances, exemptions,
Orders, franchises and approvals of all Governmental Entities necessary for the
lawful ownership and operation of the Company’s business, including the
Pipeline.
     “Permitted Encumbrances” means (i) statutory liens for current taxes or
assessments not yet due or delinquent or the validity of which are being
contested in good faith by appropriate proceedings; (ii) mechanics’, carriers’,
workers’, repairmen’s, landlord’s and other similar liens imposed by law arising
or incurred in the ordinary course of business with respect to charges not yet
due and payable; and (iii) such other encumbrances, if any, which were not
incurred in connection with the borrowing of money or the advance of credit and
which do not materially detract from the value of or interfere with the present
use, or any use presently anticipated by the Company, of the property subject
thereto or affected thereby, and including without limitation capital leases.
     “person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Entity or other entity.
     “Pipeline” shall have the meaning set forth in the preamble.
     “Purchase Price” shall have the meaning set forth in Section 2.2(a).
     “Respondent” shall have the meaning set forth in Section 10.5.
     “Seller” shall have the meaning set forth in the preamble.
     “Seller Ancillary Documents” shall mean each agreement, document,
instrument or certificate to be delivered by the Seller, or its affiliates, at
the Closing pursuant to Section 3.2

5



--------------------------------------------------------------------------------



 



hereof and each other document or Contract entered into by the Seller, or its
affiliates, in connection with this Agreement or the Closing.
     “Seller Indemnified Costs” means (a) any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Seller Indemnified Parties incurs and that arise out of or relate to any breach
of a representation, warranty or covenant of Buyer under this Agreement, and
(b) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing. Notwithstanding anything in the foregoing to
the contrary, Seller Indemnified Costs shall exclude any and all indirect,
consequential, punitive or exemplary damages (other than those that are a result
of (x) a third-party claim for such indirect, consequential, punitive or
exemplary damages or (y) the gross negligence or willful misconduct of Buyer).
     “Seller Indemnified Parties” means Seller and each officer, director,
partner, manager, employee, consultant, stockholder, and affiliate of Seller,
including, without limitation, Holly.
     “third-party action” has the meaning set forth in Section 9.2.
     “Throughput Agreement” shall have the meaning set forth in the recitals.
ARTICLE II
PURCHASE OF LLC INTERESTS
     2.1 Transfer of LLC Interests. Subject to all of the terms and conditions
of this Agreement, Navajo Pipeline hereby sells, transfers and conveys to the
Operating Partnership, and the Operating Partnership hereby purchases and
acquires from Navajo Pipeline, the LLC Interests, free and clear of all
Encumbrances.
     2.2 Consideration.
          (a) The aggregate consideration to be paid by the Operating
Partnership for the LLC Interests shall be $35,500,000 (the “Purchase Price”).
          (b) The Purchase Price shall be paid at the Closing by wire transfer
of immediately available funds to the accounts specified by Navajo Pipeline.
ARTICLE III
CLOSING
     3.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place simultaneously with the execution of this Agreement.
The date of the Closing is referred to herein as the “Closing Date” and the
Closing is deemed to be effective as of 12:01 a.m., Dallas, Texas time, on the
Closing Date (the “Effective Time”).
     3.2 Deliveries by the Seller. At the Closing, the Seller shall deliver, or
cause to be delivered, to the Buyer the following:

6



--------------------------------------------------------------------------------



 



          (a) A counterpart to the assignment of limited liability company
interests substantially in the form of Exhibit A attached hereto (the
“Assignment”), duly executed by Navajo Pipeline.
          (b) The original minute books, company books and membership registers
for the Company.
          (c) A counterpart of the Throughput Agreement, duly executed by Navajo
Refining Company, L.L.C. and Holly.
          (d) A counterpart of the Third Amended and Restated Omnibus Agreement
substantially in the form of Exhibit C attached hereto (the “Restated Omnibus
Agreement”), duly executed by Holly and each applicable subsidiary of Holly
(excluding subsidiaries of the Partnership).
          (e) Evidence in form and substance reasonably satisfactory to the
Buyer of the release and termination of all Encumbrances on the LLC Interests
and on the assets and properties of the Company.
          (f) To the extent applicable, assignment documents, duly executed by
the Seller, assigning each of the Permits held by the Seller which are
assignable by the Seller to the Buyer in accordance with applicable Law.
          (g) A properly executed certificate, in the form prescribed by
Treasury regulations under Section 1445 of the Code, stating that Navajo
Holdings, Inc. (the person from whom Seller is disregarded as an entity for U.S.
federal in come tax purposes) is not a “foreign person” within the meaning of
Section 1445 of the Code.
     3.3 Deliveries by the Buyer. At the Closing (or such later date as may be
set forth below), the Buyer shall deliver, or cause to be delivered, to the
Seller the following:
          (a) The Purchase Price as provided in Section 2.2(b).
          (b) A counterpart to the Assignment, duly executed by the Operating
Partnership.
          (c) A counterpart of the Throughput Agreement, duly executed by Buyer
and the Partnership.
          (d) A counterpart of the Restated Omnibus Agreement, duly executed by
the Partnership and each applicable subsidiary of the Partnership.
          (e) Simultaneous with the delivery of senior mortgages by Buyer as
required under its credit facility (but in no event later than 30 days following
the Closing Date), the Buyer shall execute and deliver to the Seller the
subordinate mortgages and deeds of trust substantially in the form of Exhibit D
attached hereto.

7



--------------------------------------------------------------------------------



 



     3.4 Closing Costs; Transfer Taxes and Fees.
          (a) Allocation of Costs. The Buyer shall pay the cost of all sales,
transfer and use taxes arising out of the transfer of the LLC Interests and all
costs and expenses (including recording fees and real estate transfer taxes and
real estate transfer stamps) incurred in connection with obtaining or recording
title to the Company’s assets.
          (b) Reimbursement. If the Buyer, on the one hand, or the Seller, on
the other hand, pays any tax agreed to be borne by the other Party under this
Agreement, such other Party shall promptly reimburse the paying Party for the
amounts so paid. If any Party receives any tax refund or credit applicable to a
tax paid by another Party hereunder, the receiving Party shall promptly pay such
amounts to the Party entitled thereto.
          (c) Prorations. On the Closing Date, or as promptly as practicable
following the Closing Date, but in no event later than 60 calendar days
thereafter, the real, if any, and personal property taxes, water, gas,
electricity and other utilities with respect to the Pipeline and the real estate
interests and rights associated with the Pipeline and local business or other
license fees to the extent assigned and other similar periodic charges payable
with respect to the Pipeline or the Company shall be prorated between the Buyer,
on the one hand, and the Seller, on the other hand, effective as of the
Effective Time with the Seller being responsible for amounts related to the
period prior to but excluding the Effective Time and the Buyer being responsible
for amounts related to the period at and after the Effective Time. If the final
property tax rate or final assessed value for the current tax year is not
established by the Closing Date, the prorations shall be made on the basis of
the rate or assessed value in effect for the preceding tax year and shall be
adjusted when the exact amounts are determined. All such prorations shall be
based upon the most recent available assessed value available prior to the
Closing Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     The Seller hereby represents and warrants to the Buyer that as of the date
of this Agreement:
     4.1 Organization. Seller is an entity duly organized, validly existing and
in good standing under the Laws of its state of organization.
     4.2 Authorization. Seller has full partnership power and authority to
execute, deliver, and perform this Agreement and any Seller Ancillary Documents
to which it is a party. The execution, delivery, and performance by the Seller
of this Agreement and the Seller Ancillary Documents and the consummation by the
Seller of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary partnership action of the Seller. This Agreement has
been duly executed and delivered by the Seller and constitutes, and each such
Seller Ancillary Document executed or to be executed by the Seller has been, or
when executed will be, duly executed and delivered by the Seller and
constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of the Seller, enforceable against it in accordance with
their terms, except to the extent that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws affecting creditors’ rights and remedies
generally and (ii) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance) in certain instances.

8



--------------------------------------------------------------------------------



 



     4.3 Company Status.
          (a) The Company is duly organized, validly existing and in good
standing under the laws of the State of Delaware and (i) has all requisite
limited liability company power and authority to own, operate, use or lease its
properties and assets and to carry on its business as it is now being conducted,
and (ii) is duly qualified to do business and is in good standing in each of the
jurisdictions in which the ownership, operation or leasing of its properties and
assets and the conduct of its business requires it to be so qualified, licensed
or authorized, except, in the case of clause (ii), where the failure to have
such power and authority or to be so qualified, licensed or authorized would
not, individually or in the aggregate, be reasonably likely to cause a Material
Adverse Effect. Seller Disclosure Schedule 4.3(a) lists all jurisdictions in
which the Company is qualified to do business.
          (b) The Company does not, directly or indirectly, own any interest in
any corporation, partnership, limited liability company, limited partnership,
joint venture or other business association or entity, foreign or domestic.
          (c) The Company has not engaged in any business other than the
construction of the Pipeline. The Company has no assets except the Pipeline and
the associated rights and obligations under the Construction Contracts.
          (d) The Company has made available to the Buyer a copy of the
certificate of formation and limited liability company agreement of the Company,
each copy being complete and correct and in full force and effect on the date
hereof, and no amendment or modification of such documents has been filed,
recorded or is pending or contemplated. The Company is not in violation of any
provision of its certificate of formation or limited liability company
agreement.
     4.4 No Conflicts or Violations; No Consents or Approvals Required.
          (a) The execution, delivery and performance by the Seller of this
Agreement and the other Seller Ancillary Documents to which it is a party does
not, and the consummation of the transactions contemplated hereby and thereby
will not, (i) violate, conflict with, or result in any breach of any provision
of the Seller’s organizational documents or (ii) subject to obtaining the
Consents or making the registrations, declarations or filings set forth in the
next sentence, violate in any material respect any applicable Law or material
contract binding upon the Seller. No Consent of any Governmental Entity or any
other person is required for the Seller in connection with the execution,
delivery and performance of this Agreement and the Seller Ancillary Documents to
which the Seller is a party or the consummation of the transactions contemplated
hereby or thereby.
          (b) The consummation of the transactions contemplated by this
Agreement and the other Seller Ancillary Documents will not, (i) violate,
conflict with, or result in any breach of any provision of the Company’s
organizational documents or (ii) subject to obtaining the Consents or making the
registrations, declarations or filings set forth in the next sentence, violate
in any material respect any applicable Law or material contract binding upon the
Company. No Consent of any Governmental Entity or any other person is required
for the Company in connection with the performance of this Agreement and the
Seller Ancillary Documents or the consummation of the transactions contemplated
hereby or thereby.

9



--------------------------------------------------------------------------------



 



     4.5 Absence of Litigation. There is no Action pending or, to the knowledge
of the Seller, threatened against (i) the Company or the Company’s assets or
(ii) the Seller or any of its affiliates relating to the transactions
contemplated by this Agreement or the Ancillary Documents or which, if adversely
determined, would reasonably be expected to materially impair the ability of the
Seller to perform its obligations and agreements under this Agreement or the
Seller Ancillary Documents and to consummate the transactions contemplated
hereby and thereby.
     4.6 Title to LLC Interests; Capitalization.
          (a) Seller is the record owner of and has good and valid title to the
LLC Interests, free and clear of all Encumbrances, and sole and unrestricted
voting power and power of disposition with respect to all of such LLC Interests.
Except for any claims arising under this Agreement and any other agreement
entered into by the Seller in connection with this Agreement, the Seller and its
affiliates have no claims of any kind against the Company, or any of its
officers, managers, directors or employees. The LLC Interests have been duly
authorized and validly issued in accordance with applicable Laws and the limited
liability company agreement of the Company and are fully paid (to the extent
required by the limited liability company agreement of the Company) and
nonassessable (except to the extent such nonassessability may be affected by
Sections 18-607 and 18-804 of DLLCA).
          (b) There are no options or rights to purchase or acquire, or
agreements, arrangements, commitments or understandings relating to, any of the
LLC Interests or the Pipeline except pursuant to this Agreement and the Omnibus
Agreement. There are no (i) authorized or outstanding securities of or equity
interests in the Company of any kind other than the LLC Interests, (ii) there
are no outstanding options, warrants, subscriptions, puts, calls or other
rights, agreements, arrangements or commitments (preemptive, contingent or
otherwise) obligating Seller or the Company to offer, issue, sell, redeem,
repurchase, otherwise acquire or transfer, pledge or encumber any securities of
or equity interest in the Company; and (iii) there are no outstanding securities
or obligations of any kind of any of the Company that are convertible into or
exercisable or exchangeable for any equity interest in the Company.
          (c) Upon payment of the Purchase Price, the Buyer will have the entire
record and beneficial ownership of the LLC Interests, free and clear of all
Encumbrances.
     4.7 No Undisclosed Liabilities. The Company has no indebtedness or
liability (whether absolute, accrued, contingent or otherwise) of any nature
other than its obligations under the Construction Contracts and the Guarantee
and Collateral Agreement referred to on Seller Disclosure Schedule 4.14 (the
“Guarantee Agreement”). The Company and its assets will be released from the
Company’s obligations under the Guarantee Agreement and the related loan
documents following the Closing and delivery of certain documents to the agent
for the lenders under the Second Amended and Restated Credit Agreement referred
to on Seller Disclosure Schedule 4.14. The Company is not currently in material
breach of its obligations under the Construction Contracts.
     4.8 No Employees. The Company does not now have and has never had any
employees.
     4.9 Taxes. The Company has filed, on or before the applicable due date
(including any extensions thereof), all material tax returns that it was
required to file, and all such tax

10



--------------------------------------------------------------------------------



 



returns were accurate, correct, and complete in all material respects. All taxes
due and owing by the Company have been paid in full or are being properly
contested. The Company is, and at all time since its formation has been,
disregarded as an entity separate from the Seller for U.S. federal income tax
purposes, and no election has been filed on or before the Closing Date that
would change such classification on or after the Closing Date.
     4.10 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Seller who is entitled to receive from the Buyer any fee or
commission in connection with the transactions contemplated by this Agreement.
     4.11 Condition of Pipeline. To the Seller’s knowledge, the Pipeline is in
good operating condition and repair (normal wear and tear excepted), is free
from material defects (patent and latent), is suitable for the purposes for
which it is currently used and is not in need of material maintenance or repairs
except for ordinary routine maintenance and repairs.
     4.12 Title to Assets. Except as disclosed in Seller Disclosure
Schedule 4.12, the Company owns, leases or has the legal right to use all the
properties and assets used by the Company in the operation of its business, in
each case subject to no Encumbrances, except Permitted Encumbrances. The
Company’s assets consist of the Pipeline and the associated rights and
obligations under the Construction Contracts relating to the construction of the
Pipeline. Except as disclosed in Seller Disclosure Schedule 4.12, the Company
owns the Pipeline free and clear of all Encumbrances other than Permitted
Encumbrances.
     4.13 Permits. Seller or Company owns or holds all franchises, licenses,
permits, consents, approvals and authorizations of any Governmental Entity
necessary for the ownership and operation of the Pipeline (collectively, the
“Permits”). Each Permit is in full force and effect, and Company is in
compliance with all of its obligations with respect thereto. To the knowledge of
Seller, no event has occurred that causes, or upon the giving of notice or the
lapse of time or otherwise would cause, revocation or termination of any Permit.
All Permits shall be, subject to Permitted Encumbrances, owned or held by
Company at Closing.
     4.14 Banking Relationships. Seller Disclosure Schedule 4.14 sets forth a
complete and accurate list of all accounts, including checking accounts, cash
contribution accounts, safe deposit boxes, borrowing arrangements and
certificates of deposit that the Company has with any banks, savings and loan
associations or other financial institutions, indicating in each case account
numbers, if applicable, and the person or persons authorized to act or sign on
behalf of the Company in respect of the foregoing. No person holds any power of
attorney or similar authority from the Company with respect to such accounts.
     4.15 WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE OMNIBUS AGREEMENT, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS,

11



--------------------------------------------------------------------------------



 



IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING (I) THE VALUE,
NATURE, QUALITY OR CONDITION OF THE PIPELINE INCLUDING, WITHOUT LIMITATION, THE
WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE PIPELINE GENERALLY,
INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE
PIPELINE AND RELATED RIGHTS-OF-WAY, (II) THE INCOME TO BE DERIVED FROM THE
PIPELINE, (III) THE SUITABILITY OF THE PIPELINE FOR ANY AND ALL ACTIVITIES AND
USES THAT MAY BE CONDUCTED THEREON, (IV) THE COMPLIANCE OF OR BY THE PIPELINE OR
ITS OPERATION WITH ANY LAWS (INCLUDING WITHOUT LIMITATION ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (V) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PIPELINE. EXCEPT TO THE
EXTENT PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS
AGREEMENT, NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE LLC
INTERESTS, THE COMPANY OR THE PIPELINE FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT
OR THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE OMNIBUS AGREEMENT, EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT
TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE TRANSFER AND CONVEYANCE OF THE
COMPANY AND ITS ASSETS SHALL BE MADE IN AN “AS IS,” “WHERE IS” CONDITION WITH
ALL FAULTS, AND THE COMPANY AND ITS ASSETS ARE TRANSFERRED AND CONVEYED SUBJECT
TO ALL OF THE MATTERS CONTAINED IN THIS SECTION. THIS SECTION SHALL SURVIVE THE
TRANSFER AND CONVEYANCE OF THE LLC INTERESTS OR THE TERMINATION OF THIS
AGREEMENT. THE PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY THE PARTIES
AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION
OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY,
WITH RESPECT TO THE LLC INTERESTS, THE COMPANY OR THE PIPELINE THAT MAY ARISE
PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE, EXCEPT AS SET
FORTH IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS AGREEMENT.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
     The Buyer hereby represents and warrants to Holly and the Seller that as of
the date of this Agreement:
     5.1 Organization. The Buyer is an entity duly organized, validly existing
and in good standing under the Laws of its state of organization.
     5.2 Authorization. The Buyer has full partnership power and authority to
execute, deliver, and perform this Agreement and any Buyer Ancillary Documents
to which it is a party. The execution, delivery, and performance by the Buyer of
this Agreement and the Buyer Ancillary Documents and the consummation by the
Buyer of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary partnership action of the Buyer.

12



--------------------------------------------------------------------------------



 



This Agreement has been duly executed and delivered by the Buyer and
constitutes, and each such Buyer Ancillary Document executed or to be executed
the Buyer has been, or when executed will be, duly executed and delivered by the
Buyer and constitutes, or when executed and delivered will constitute, a valid
and legally binding obligation of the Buyer, enforceable against it in
accordance with their terms, except to the extent that such enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Laws affecting creditors’ rights and
remedies generally and (ii) equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.
     5.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Buyer of this Agreement and the Buyer
Ancillary Documents to which it is a party does not, and consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, or result in any breach of any provisions of the Buyer’s organizational
documents or (ii) subject to obtaining the Consents or making the registrations,
declarations or filings set forth in the next sentence, violate any applicable
Law or material contract binding upon the Buyer. No Consent of any Governmental
Entity or any other person is required for the Buyer in connection with the
execution, delivery and performance of this Agreement and the other Buyer
Ancillary Documents to which the Buyer is a party or the consummation of the
transactions contemplated hereby and thereby.
     5.4 Absence of Litigation. There is no Action pending or, to the knowledge
of the Buyer, threatened against the Buyer or any of its affiliates relating to
the transactions contemplated by this Agreement or the Ancillary Documents or
which, if adversely determined, would reasonably be expected to materially
impair the ability of the Buyer to perform its obligations and agreements under
this Agreement or the Buyer Ancillary Documents and to consummate the
transactions contemplated hereby and thereby.
     5.5 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Buyer who is entitled to receive from the Seller any fee or
commission in connection with the transactions contemplated by this Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF HOLLY
     Holly hereby represents and warrants to Buyer and Seller that as of the
date of this Agreement:
     6.1 Organization. Holly is an entity duly organized, validly existing and
in good standing under the Laws of its state of organization.
     6.2 Authorization. Holly has full corporate power and authority to execute,
deliver, and perform this Agreement and any Ancillary Documents to which it is a
party. The execution, delivery, and performance by Holly of this Agreement and
the Ancillary Documents and the consummation by Holly of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action of Holly. This Agreement has been duly executed and delivered
by Holly and constitutes, and each such Ancillary Document executed or to be
executed by Holly has been, or when executed will be, duly executed and
delivered by Holly and

13



--------------------------------------------------------------------------------



 



constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of Holly, enforceable against it in accordance with their
terms, except to the extent that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws affecting creditors’ rights and remedies
generally and (ii) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance) in certain instances.
     6.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by Holly of this Agreement and the Ancillary
Documents to which it is a party does not, and consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with, or result
in any breach of any provisions of Holly’s organizational documents or
(ii) subject to obtaining the Consents or making the registrations, declarations
or filings set forth in the next sentence, violate any applicable Law or
material contract binding upon Holly. No Consent of any Governmental Entity or
any other person is required for Holly in connection with the execution,
delivery and performance of this Agreement and the other Ancillary Documents to
which Holly is a party or the consummation of the transactions contemplated
hereby and thereby.
     6.4 Absence of Litigation. There is no Action pending or, to the knowledge
of Holly, threatened against Holly or any of its affiliates relating to the
transactions contemplated by this Agreement or which, if adversely determined,
would reasonably be expected to materially impair the ability of Holly to
perform its obligations and agreements under this Agreement or the Ancillary
Documents to which it is a party and to consummate the transactions contemplated
hereby and thereby.
     6.5 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of Holly who is entitled to receive from the Buyer any fee or commission
in connection with the transactions contemplated by this Agreement.
ARTICLE VII
COVENANTS
     7.1 Cooperation. The Seller shall cooperate with the Buyer and assist the
Buyer in identifying all licenses, authorizations, permissions or Permits
necessary for the Company’s operations from and after the Closing Date and,
where permissible, transfer existing Permits to the Buyer, or, where not
permissible, assist the Buyer in obtaining new Permits at no cost, fee or
liability to the Seller.
     7.2 Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Omnibus Agreement, each of the
Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper,
or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to take all such action.

14



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADDITIONAL AGREEMENTS
     8.1 Further Assurances. After the Closing, each Party shall take such
further actions, including obtaining consents to assignment from third parties,
and execute such further documents as may be necessary or reasonably requested
by the other Parties in order to effectuate the intent of this Agreement and the
Ancillary Documents and to provide such other Parties with the intended benefits
of this Agreement and the Ancillary Documents.
ARTICLE IX
INDEMNIFICATION
     9.1 Indemnification of Buyer and Seller. From and after the Closing and
subject to the provisions of this Article IX, (i) Seller agrees to indemnify and
hold harmless the Buyer Indemnified Parties from and against any and all Buyer
Indemnified Costs and (ii) Buyer agrees to indemnify and hold harmless the
Seller Indemnified Parties from and against any and all Seller Indemnified
Costs.
     9.2 Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to Seller or Buyer, as applicable (the “Indemnifying Party”), of
the commencement or assertion of any action, proceeding, demand, or claim by a
third party (collectively, a “third-party action”) in respect of which such
Indemnified Party seeks indemnification hereunder. Any failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it, he, or she may have to such Indemnified Party under this Article IX
unless the failure to give such notice materially and adversely prejudices the
Indemnifying Party. The Indemnifying Party shall have the right to assume
control of the defense of, settle, or otherwise dispose of such third-party
action on such terms as it deems appropriate; provided, however, that:
          (a) The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
any the Indemnifying Party in connection with the defense of such third-party
action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);
          (b) The Indemnifying Party shall obtain the prior written approval of
the Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a material adverse effect on its business;

15



--------------------------------------------------------------------------------



 



          (c) The Indemnifying Party shall not consent to the entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by each claimant or plaintiff to each Indemnified Party
of a release from all liability in respect of such third-party action; and
          (d) The Indemnifying Party shall not be entitled to control (but shall
be entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.
The parties hereto shall extend reasonable cooperation in connection with the
defense of any third-party action pursuant to this Article IX and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.
     9.3 Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 9.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof. Subject to
the limitations set forth in Section 9.4(a), the failure of the Indemnified
Party to exercise promptness in such notification shall not amount to a waiver
of such claim unless the resulting delay materially prejudices the position of
the Indemnifying Party with respect to such claim.
     9.4 Limitations. The following provisions of this Section 9.4 shall limit
the indemnification obligations hereunder:
          (a) Limitation as to Time. The Indemnifying Party shall not be liable
for any Indemnified Costs pursuant to this Article IX unless a written claim for
indemnification in accordance with Section 9.2 or Section 9.3 is given by the
Indemnified Party to the Indemnifying Party with respect thereto on or before
5:00 p.m., Dallas, Texas time, on the second anniversary of the Closing Date.
          (b) Sole and Exclusive Remedy. Each Party acknowledges and agrees
that, after the Closing Date, notwithstanding any other provision of this
Agreement to the contrary, the Buyer’s and the other Buyer Indemnified Parties’
and the Seller’s and the other Seller Indemnified Parties’ sole and exclusive
remedy with respect to the Indemnified Costs shall be in accordance with, and
limited by, the provisions set forth in this Article IX. The Parties further
acknowledge and agree that the foregoing is not the remedy for and does not
limit the Parties’ remedies for matters covered by the indemnification
provisions contained in the Omnibus Agreement.

16



--------------------------------------------------------------------------------



 



     9.5 Tax Related Adjustments. Seller and Buyer agree that any payment of
Indemnified Costs made hereunder will be treated by the parties on their tax
returns as an adjustment to the Purchase Price.
ARTICLE X
MISCELLANEOUS
     10.1 Expenses. Except as provided in Section 3.4 of this Agreement, or as
provided in the Ancillary Documents or the Omnibus Agreement, all costs and
expenses incurred by the Parties in connection with the consummation of the
transactions contemplated hereby shall be borne solely and entirely by the Party
which has incurred such expense.
     10.2 Notices.
          (a) Any notice or other communication given under this Agreement or
the Omnibus Agreement shall be in writing and shall be (i) delivered personally,
(ii) sent by documented overnight delivery service, (iii) sent by email
transmission, or (iv) sent by first class mail, postage prepaid (certified or
registered mail, return receipt requested). Such notice shall be deemed to have
been duly given (x) if received, on the date of the delivery, with a receipt for
delivery, (y) if refused, on the date of the refused delivery, with a receipt
for refusal, or (z) with respect to email transmissions, on the date the
recipient confirms receipt. Notices or other communications shall be directed to
the following addresses:
Notices to Holly:
Holly Corporation
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David L. Lamp
Email address: president@hollycorp.com
Notices to the Seller:
Navajo Pipeline Co., L.P.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David L. Lamp
Email address: president@hollycorp.com
with a copy, which shall not constitute notice, but is required in order to
give proper notice, to:
Navajo Pipeline Co., L.P.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com

17



--------------------------------------------------------------------------------



 



Notices to the Buyer:
Holly Energy Partners-Operating, L.P.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David G. Blair
Email address: SVP-HEP@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to
give proper notice, to:
Holly Energy Partners-Operating, L.P.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com
          (b) Any Party may at any time change its address for service from time
to time by giving notice to the other Parties in accordance with this
Section 10.2.
     10.3 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
     10.4 Governing Law; Waiver of Jury Trial. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Dallas, Texas. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     10.5 Arbitration Provision. Any and all Arbitrable Disputes must be
resolved through the use of binding arbitration using three arbitrators, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as supplemented to the extent necessary to determine any procedural
appeal questions by the Federal Arbitration Act (Title 9 of the United States
Code). If there is any inconsistency between this Section 10.5 and the
Commercial Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 10.5 will control the rights and obligations of the Parties. Arbitration
must be initiated within the time limits set forth in this Agreement, or if no
such limits apply, then within a reasonable time or the time period allowed by
the applicable statute of limitations. Arbitration may be initiated by a

18



--------------------------------------------------------------------------------



 



Party (“Claimant”) serving written notice on the other Party (“Respondent”) that
the Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
(30) days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the 30-day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account. The two arbitrators so chosen shall select a third arbitrator within
thirty (30) days after the second arbitrator has been appointed. The Claimant
will pay the compensation and expenses of the arbitrator named by it, and the
Respondent will pay the compensation and expenses of the arbitrator named by or
for it. The costs of petitioning for the appointment of an arbitrator, if any,
shall be paid by Respondent. The Claimant and Respondent will each pay one-half
of the compensation and expenses of the third arbitrator. All arbitrators must
(i) be neutral parties who have never been officers, directors or employees of
any of Seller, Buyer or any of their Affiliates and (ii) have not less than
seven (7) years experience in the petroleum transportation industry. The hearing
will be conducted in Dallas, Texas and commence within thirty (30) days after
the selection of the third arbitrator. Seller, Buyer and the arbitrators shall
proceed diligently and in good faith in order that the award may be made as
promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award indirect,
consequential, punitive or exemplary damages of any kind. The Arbitrable
Disputes may be arbitrated in a common proceeding along with disputes under
other agreements between Seller, Buyer or their Affiliates to the extent that
the issues raised in such disputes are related. Without the written consent of
the Parties, no unrelated disputes or third party disputes may be joined to an
arbitration pursuant to this Agreement.
     10.6 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other person any rights or remedies of any nature whatsoever
under or by reason of this Agreement.
     10.7 Assignment of Agreement. At any time, the Parties may make a
collateral assignment of their rights under this Agreement to any of their bona
fide lenders or debt holders, or a trustee or a representative for any of them,
and the non-assigning Parties shall execute an acknowledgment of such collateral
assignment in such form as may from time to time be reasonably requested;
provided, however, that unless written notice is given to the non-assigning
Parties that any such collateral assignment has been foreclosed upon, such
non-assigning Parties shall be entitled to deal exclusively with Holly, the
Buyer or the Seller, as the case may be, as to any matters arising under this
Agreement, the Ancillary Documents or the Omnibus Agreement (other than for
delivery of notices required by any such collateral assignment). Except as
otherwise provided in this Section 10.7, neither this Agreement nor any of the
rights, interests, or obligations hereunder may be assigned by any Party without
the prior written consent of the other Parties hereto.
     10.8 Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.
     10.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

19



--------------------------------------------------------------------------------



 



     10.10 Director and Officer Liability. The directors, managers, officers,
partners and stockholders of Holly, the Buyer, the Seller and their respective
affiliates shall not have any personal liability or obligation arising under
this Agreement (including any claims that another party may assert) other than
as an assignee of this Agreement or pursuant to a written guarantee.
     10.11 Integration. This Agreement, the Ancillary Documents and the Omnibus
Agreement supersede any previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement,
the Ancillary Documents and the Omnibus Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement, the Ancillary Documents or the Omnibus Agreement unless it is
contained in a written amendment hereto or thereto and executed by the Parties
hereto or thereto after the date of this Agreement, the Ancillary Documents or
the Omnibus Agreement.
     10.12 Effect of Agreement. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with the Omnibus Agreement, the terms and provisions of the Omnibus
Agreement shall control.
     10.13 Amendment; Waiver. This Agreement may be amended only in a writing
signed by all parties hereto. Any waiver of rights hereunder must be set forth
in writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
     10.14 Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement shall survive the Closing until 5:00
p.m., Dallas, Texas time on, on the anniversary of the Closing Date, except that
the representations and warranties contained in Sections 4.1 (Organization), 4.2
(Authorization), 4.6 (Title to LLC Interests; Capitalization), 4.9 (Taxes), 4.15
(Waivers and Disclaimers), 5.1 (Organization), 5.2 (Authorization), 6.1
(Organization), and 6.2 (Authorization) shall survive until the expiration of
the applicable statute of limitations; provided, however, that any
representation and warranty that is the subject of a claim for indemnification
hereunder which claim was timely made pursuant to Section 9.4(a) shall survive
with respect to such claim until such claim is finally paid or adjudicated.
ARTICLE XI
GUARANTEE
     11.1 Payment and Performance Guaranty. Holly unconditionally, absolutely,
continually and irrevocably guarantees, as principal and not as surety, to Buyer
the punctual and complete payment in full when due of all Buyer Indemnified
Costs by the Indemnifying Party under the Agreement (collectively, the “Payment
Obligations”). Holly agrees that Buyer shall be entitled to enforce directly
against Holly any of the Payment Obligations.
     11.2 Guaranty Absolute. Holly hereby guarantees that the Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of Holly under this Agreement constitute a present and
continuing guaranty of payment, and not of collection or

20



--------------------------------------------------------------------------------



 



collectibility. The liability of Holly under this Agreement shall be absolute,
unconditional, present, continuing and irrevocable irrespective of:
          (a) any assignment or other transfer of the Agreement or any of the
rights thereunder of the Buyer;
          (b) any amendment, waiver, renewal, extension or release of or any
consent to or departure from or other action or inaction related to the
Agreement;
          (c) any acceptance by Buyer of partial payment or performance from the
Indemnifying Party;
          (d) any bankruptcy, insolvency, reorganization, arrangement,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to the Indemnifying Party, or any action taken with respect to the
Agreements by any trustee or receiver, or by any court, in any such proceeding;
          (e) any absence of any notice to, or knowledge of, Holly, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (a) through (d); or
          (f) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
     The obligations of Holly hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Payment
Obligations or otherwise.
     11.3 Waiver. Holly hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the Payment Obligations and any requirement for Buyer to protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against the Indemnifying Party, any
other entity or any collateral.
     11.4 Subrogation Waiver. Holly agrees that it shall not have any rights
(direct or indirect) of subrogation, contribution, reimbursement,
indemnification or other rights of payment or recovery from the Indemnifying
Party for any payments made by Holly under this Article XI until all Payment
Obligations have been indefeasibly paid, and Holly hereby irrevocably waives and
releases, absolutely and unconditionally, any such rights of subrogation,
contribution, reimbursement, indemnification and other rights of payment or
recovery it may now have or hereafter acquire against the Indemnifying Party
until all Payment Obligations have been indefeasibly paid.
     11.5 Reinstatement. The obligations of Holly under this Article XI shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Payment Obligations is rescinded or must
otherwise be returned to the Indemnifying Party or any other entity, upon the
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation

21



--------------------------------------------------------------------------------



 



or reorganization of the Indemnifying Party or such other entity, or for any
other reason, all as though such payment had not been made.
     11.6 Continuing Guaranty. This Article XI is a continuing guaranty and
shall (i) remain in full force and effect until the first to occur of the
indefeasible payment in full of all of the Payment Obligations, (ii) be binding
upon Holly, its successors and assigns and (iii) inure to the benefit of and be
enforceable by Buyer and its successors, transferees and assigns.
     11.7 No Duty to Pursue Others. It shall not be necessary for Buyer (and
Holly hereby waives any rights which Holly may have to require Buyer), in order
to enforce such payment by Holly, first to (i) institute suit or exhaust its
remedies against the Indemnifying Party or others liable on the Payment
Obligations or any other person, (ii) enforce Buyer’s rights against any other
guarantors of the Payment Obligations, (iii) join the Indemnifying Party or any
others liable on the Payment Obligations in any action seeking to enforce this
Article XI, (iv) exhaust any remedies available to Buyer against any security
which shall ever have been given to secure the Payment Obligations, or
(v) resort to any other means of obtaining payment of the Payment Obligations.
ARTICLE XII
INTERPRETATION
     12.1 Interpretation. It is expressly agreed that this Agreement shall not
be construed against any Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:
          (a) examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;
          (b) the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;
          (c) a defined term has its defined meaning throughout this Agreement
and each Exhibit, Annex or Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;
          (d) each Exhibit, Annex and Schedule to this Agreement is a part of
this Agreement, but if there is any conflict or inconsistency between the main
body of this Agreement and any Exhibit, Annex or Schedule, the provisions of the
main body of this Agreement shall prevail;
          (e) the term “cost” includes expense and the term “expense” includes
cost;
          (f) the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof;

22



--------------------------------------------------------------------------------



 



          (g) the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule;
          (h) any reference to a statute, regulation or Law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder;
          (i) currency amounts referenced herein, unless otherwise specified,
are in U.S. Dollars;
          (j) unless the context otherwise requires, all references to time
shall mean time in Dallas, Texas;
          (k) whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless business days are specified; and
          (l) if a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).
     12.2 References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection,” “Exhibit” or “Schedule” shall be to an
Article, Section, subsection, Exhibit or Schedule of this Agreement, unless the
context requires otherwise. Unless the context clearly requires otherwise, the
words “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words of
similar import shall refer to this Agreement as a whole and not to a particular
Article, Section, subsection, clause or other subdivision hereof. Cross
references in this Agreement to a subsection or a clause within a Section may be
made by reference to the number or other subdivision reference of such
subsection or clause preceded by the word “Section.” Whenever the context
requires, the words used herein shall include the masculine, feminine and neuter
gender, and the singular and the plural.
[The Remainder of this Page is Intentionally Left Blank]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

            HOLLY:

HOLLY CORPORATION
      By:   /s/ David L. Lamp         David L. Lamp        President       
BUYER:

HOLLY ENERGY PARTNERS — OPERATING, L.P.
      By:   /s/ David G. Blair         David G. Blair        Senior Vice
President        SELLER:

NAVAJO PIPELINE CO., L.P.
      By:   NAVAJO PIPELINE GP, L.L.C.,         its General Partner   

            By:   /s/ George J. Damiris         George J. Damiris        Vice
President, Supply & Marketing   

[Signature Page to LLC Interest Purchase Agreement]





--------------------------------------------------------------------------------



 



         

EXHIBIT A
Form of Assignment

A - 1



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Throughput Agreement

B - 1



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Restated Omnibus Agreement

C - 1



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Subordinate Mortgages

D - 1



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULES
TO LLC INTEREST PURCHASE AGREEMENT
     Each Disclosure Schedule attached to the LLC Interest Purchase Agreement
(the “Agreement”) is qualified in its entirety by reference to the specific
provisions of the Agreement to which such Disclosure Schedule is attached, and
is not intended to constitute, and shall not be construed as constituting,
representations or warranties except as and to the extent provided in the
Agreement.
     Matters referred to in each Disclosure Schedule are not necessarily limited
to matters required by the Agreement to be reflected in such Disclosure
Schedule. Such additional matters are set forth for informational purposes only
and do not necessarily include other matters of a similar nature. The inclusion
of such matters in any Disclosure Schedules does not constitute an admission of
materiality by any party to the Agreement.
     A disclosure made by any party to the Agreement in any Disclosure Schedule
that is sufficient on its face to reasonably inform another party to the
Agreement of information required to be disclosed in another Disclosure Schedule
in order to avoid a misrepresentation thereunder shall be deemed, for all
purposes of the Agreement, to have been made with respect to such other
Disclosure Schedule.
     Headings have been inserted for convenience of reference only and shall to
no extent have the effect of amending or changing the express description of the
sections as set forth in the Agreement. All capitalized terms in any Disclosure
Schedule that are defined in the Agreement that are not otherwise defined in
such Disclosure Schedule shall have the meanings assigned to them in the
Agreement.





--------------------------------------------------------------------------------



 



SCHEDULE 4.3(a)
Company Foreign Qualifications
     New Mexico and Texas
Schedule 4.3(a) - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.12
Title to Assets
     The Company is a party to the Guarantee and Collateral Agreement, dated
July 1, 2004, among Holly Corporation and certain of its Subsidiaries in favor
of Bank of America, N.A., as administrative agent, pursuant to which the Company
guarantees indebtedness under the Second Amended and Restated Credit Agreement
dated as of April 7, 2009, among Holly Corporation, Bank of America, N.A., as
administrative agent, swing line lender and L/C issuer, UBS Loan Finance LLC and
U.S. Bank National Association, as co-documentation agents, Union Bank of
California, N.A. and Compass Bank, as syndication agents, and certain other
lenders from time to time party thereto. The Company and its assets will be
released from the foregoing obligations promptly following the Closing.
Schedule 4.12 - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
Banking Relationships
     The Company is a party to the Guarantee and Collateral Agreement, dated
July 1, 2004, among Holly Corporation and certain of its Subsidiaries in favor
of Bank of America, N.A., as administrative agent, pursuant to which the Company
guarantees indebtedness under the Second Amended and Restated Credit Agreement
dated as of April 7, 2009, among Holly Corporation, Bank of America, N.A., as
administrative agent, swing line lender and L/C issuer, UBS Loan Finance LLC and
U.S. Bank National Association, as co-documentation agents, Union Bank of
California, N.A. and Compass Bank, as syndication agents, and certain other
lenders from time to time party thereto.
Schedule 4.14 - 1

 